 Exclusive Option Agreement
[Original Chinese language text omitted]
 
Form of
Exclusive Option Agreement


This Exclusive Option Agreement (this "Agreement") is executed by and among the
following Parties as of the 17th day of April, 2009 in Fuzhou, the People’s
Republic of China (the “China” or the “PRC”):



Party A:  
Fujian Across Express Information Technology Co., Ltd. (formerly named as
“Fuzhou Shoushan Waterfall Group EM Polder Co., Ltd.”)


Address:
Building 3, No. 54, Hongliao Street, Shoushan Village, Jinan District, Fuzhou




Party B:
[________]


ID No.:
[________]




Party C:
Fujian Fenzhong Media Co., Ltd. (formerly named as “Fuzhou Fenzhong Co., Ltd.”)


Address:
Floor 22, Wuyi Center, No. 33 of East Street, Fuzhou, Fujian Province



In this Agreement, each of Party A, Party B and Party C shall be referred to as
a "Party" respectively, and they shall be collectively referred to as the
"Parties".


Whereas:


1.
Party B holds 80/20% of the equity interest in Party C.


 
Strictly Confidential
 
 
1

--------------------------------------------------------------------------------

 

Exclusive Option Agreement


2.
Party A, Party B, Party C and [________], another Shareholders of Party C
(together with Party B, the“Shareholders of Fujian Fenzhong”), entered into two
agreements on November 2, 2003 and December 1, 2003 respectively (collectively
the “2003 Two Agreements”); The Parties and WU Xiujuan, a Chinese natural
person, entered into two agreements on January 2, 2008 and July 10, 2008
respectively (collectively the “2008 Two Agreements”, together with 2003 Two
Agreements, the “Four Agreements”); as provided in the Four Agreements, the
parties thereof agreed that, subject to Party A’s request, the parties shall
enter into additional agreements or documents relating to the matters and other
matters concerned in the Four Agreements in the form of supplementary
agreements.



3.
Party A and Party B executed a Loan Agreement on the date of this Agreement (the
"Loan Agreement").



Now therefore, upon mutual discussion and negotiation, the Parties have reached
the following agreement:


Party A, Party B and Party C, being the signing parties to the foregoing Four
Agreements, agree that this Agreement and another Exclusive Option Agreement
executed on the same date by and among Party A, Party C and BIAN Chun, another
shareholder of Party C, collectively constitute the supplementary agreement to
the foregoing Four Agreements.


Strictly Confidential
 
 
2

--------------------------------------------------------------------------------

 

Exclusive Option Agreement


1.
Sale and Purchase of Equity Interest



1.1
Equity Interest Purchase Option Grant



In consideration of the payment of RMB10 by Party A, the receipt and adequacy of
which is hereby acknowledged by Party B, Party B hereby irrevocably agrees that,
on the condition that it is permitted by the PRC laws, Party A has the right to
require Party B to fulfill and complete all approval and registration procedures
required under PRC laws for Party A to purchase, or designate one or more
persons (each, a "Designee") to purchase, Party B’s equity interests in Party C,
once or at multiple times at any time in part or in whole at Party A's sole and
absolute discretion and at the price described in Section 1.3 herein (such right
being the "Equity Interest Purchase Option"). Party A’s Equity Interest Purchase
Option shall be exclusive. Except for Party A and the Designee(s), no other
person shall be entitled to the Equity Interest Purchase Option or other rights
with respect to the equity interests of Party B. Party C hereby agrees to the
grant by Party B of the Equity Interest Purchase Option to Party A. The term
"person" as used herein shall refer to individuals, corporations, partnerships,
partners, enterprises, trusts or non-corporate organizations.


1.2
Exercise of Equity Interest Purchase Option



 
1.2.1
Subject to the provisions of the laws and regulations of China, Party A may
exercise the Equity Interest Purchase Option by issuing a written notice to
Party B (the "Equity Interest Purchase Option Notice"), specifying: (a) Party
A's intention to exercise the Equity Interest Purchase Option; (b) the portion
of equity interests to be purchased from Party B (the "Optioned Interests"); and
(c) the date for purchasing the Optioned Interests and/or the date for transfer
of the Optioned Interests.



Strictly Confidential
 
 
3

--------------------------------------------------------------------------------

 
 

Exclusive Option Agreement


 
1.2.2
Except for the foregoing, the Parties hereby agree and confirm that, to the
extent permitted by the PRC laws, in the event any one or more of the following
circumstances occur and except for the waivers of Party A regarding the Equity
Interest Purchase Option, all of Party B’s equity interests in Party C shall be
automatically transferred to Party A and/or the Designee(s):



 
1.2.2.1
Party A's death, lack or limitation of civil capacity;



 
1.2.2.2
Party A ceases (for any reason) to be an employee of Party C or any of its
affiliated entities, or ceases to be a shareholder of Party C;



 
1.2.2.3
Party A engages in criminal act or is involved in criminal activities;



 
1.2.2.4
Any third party files a claim against Party A that exceeds RMB1,000,000.



1.3
Equity Interest Purchase Price



The purchase price of the Optioned Interests (the "Base Price") shall equal the
actual capital contributions paid in the registered capital of Party C by Party
B.  If appraisal is required by the laws of China at the time when Party A
exercises the Equity Interest Purchase Option, the Parties shall negotiate in
good faith and, based on the appraisal result, make necessary adjustment to the
Equity Interest Purchase Price so that it complies with any and all then
applicable laws of China (collectively, the "Equity Interest Purchase Price").


Strictly Confidential
 
 
4

--------------------------------------------------------------------------------

 

Exclusive Option Agreement


 
1.4
Transfer of Optioned Interests



For each exercise of the Equity Interest Purchase Option:


 
1.4.1
Party B shall cause Party C to promptly convene a shareholders’ meeting, at
which a resolution shall be adopted approving Party B's transfer of the Optioned
Interests to Party A and/or the Designee(s);



 
1.4.2
Party B shall obtain written consent from the other shareholders of Party C
regarding the transfer of the equity interest to Party A and/or the Designee(s)
and waivers of right of first refusal related thereto.



 
1.4.3
Party B shall execute a share transfer contract with respect to each transfer
with Party A and/or the Designee (whichever is applicable) in accordance with
the provisions of this Agreement and the Equity Interest Purchase Option Notice;

 

Strictly Confidential
 
 
5

--------------------------------------------------------------------------------

 
 

Exclusive Option Agreement


 
1.4.4
The relevant Parties shall execute all other necessary contracts, agreements or
documents, obtain all necessary government licenses and permits and take all
necessary actions to transfer valid ownership of the Optioned Interests to Party
A and/or the Designee(s), unencumbered by any security interests, and cause
Party A and/or the Designee(s) to become the registered owner(s) of the Optioned
Interests. For the purpose of this Section and this Agreement, "security
interests" shall include securities, mortgages, third party's rights or
interests, any stock options, acquisition right, right of first refusal, right
to offset, ownership retention or other security arrangements, but shall be
deemed to exclude any security interest created by this Agreement and Party B's
Equity Pledge Agreement. "Party B's Equity Pledge Agreement" as used in this
Section and this Agreement shall refer to the Equity Interest Pledge Agreement
("Party B’s Equity Pledge Agreement") executed by and among Party A, Party B and
Party C as of the date hereof, whereby Party B pledges all of its equity
interest in Party C to Party A, in order to guarantee Party C's performance of
its obligations under the Exclusive Business Corporation Agreement executed by
and between Party C and Party A and guarantee Party B’s performance of his/her
obligations under the Loan Agreement executed by and between Party A and Party
B.



 
1.5
Payment of the Equity Interest Purchase Price



The Parties have agreed in the Loan Agreement that any proceeds obtained by
Party B through the transfer of its equity interests in Party C shall be used
for repayment of the loan provided by Party A in accordance with the Loan
Agreement. Accordingly, upon exercise of the Equity Interest Purchase Option,
Party A may elect to make payment of the Equity Interest Purchase Price through
cancellation of the outstanding amount of the loan owed by Party B to Party A,
in which case Party A shall not be required to pay any additional Equity
Interest Purchase Price to Party B.


Strictly Confidential
 
 
6

--------------------------------------------------------------------------------

 

Exclusive Option Agreement


2.
Covenants

 
2.1
Covenants regarding Party C



Party B (as the shareholders of Party C) and Party C hereby covenant jointly and
severally as follows:


 
2.1.1
Without the prior written consent of Party A, they shall not in any manner
supplement, change or amend the articles of association and bylaws of Party C,
increase or decrease its registered capital, or change its structure of
registered capital by any means;



 
2.1.2
They shall maintain Party C's corporate existence in accordance with good
financial and business standards and practices by prudently and effectively
operating its business and handling its affairs;



 
2.1.3
Without the prior written consent of Party A, they shall not at any time
following the date hereof, sell, transfer, mortgage or dispose of in any manner
any assets of Party C or legal or beneficial interest in the business or
revenues of Party C, or allow the encumbrance thereon of any security interest;



 
2.1.4
Without the prior written consent of Party A, they shall not incur, inherit,
guarantee or suffer the existence of any debt, except for (i) debts incurred in
the ordinary course of business other than through loans; and (ii) debts
disclosed to Party A for which Party A's written consent has been obtained;



Strictly Confidential
 
 
7

--------------------------------------------------------------------------------

 
 

Exclusive Option Agreement


 
2.1.5
They shall always operate all of Party C's businesses during the ordinary course
of business to maintain the asset value of Party C and refrain from any
action/omission that may adversely affect Party C's operating condition and
asset value;



 
2.1.6
Without the prior written consent of Party A, they shall not cause Party C to
execute any major contract outside the ordinary course of its business (for
purposes of this subsection, a contract with a price exceeding RMB50,000 shall
be deemed a major contract);



 
2.1.7
Without the prior written consent of Party A, they shall not cause Party C to
provide any person with any loan or credit;



 
2.1.8
To provide Party A with the annual budget of Party C for Party A’s review and
approval, and to ensure that the operating expenses of Party C shall not exceed
the annual budget approved by the Party A；



 
2.1.9
They shall provide Party A with information on Party C's business operations and
financial condition at Party A's request;



 
2.1.10
If requested by Party A, they shall procure and maintain insurance in respect of
Party C's assets and business from an insurance carrier acceptable to Party A,
at an amount and type of coverage typical for companies that operate similar
businesses;



 
2.1.11
Without the prior written consent of Party A, they shall not cause or permit
Party C to merge, consolidate with, acquire or invest in any person;



Strictly Confidential
 
 
8

--------------------------------------------------------------------------------

 

Exclusive Option Agreement


 
2.1.12
They shall immediately notify Party A of the occurrence or possible occurrence
of any litigation, arbitration or administrative proceedings relating to Party
C's assets, business or revenue;



 
2.1.13
To maintain the ownership by Party C of all of its assets, they shall execute
all necessary or appropriate documents, take all necessary or appropriate
actions and file all necessary or appropriate complaints or raise necessary and
appropriate defenses against all claims;



 
2.1.14
Without the prior written consent of Party A, they shall ensure that Party C
shall not in any manner distribute dividends to its shareholders, provided that
upon Party A's written request, Party C shall immediately distribute all
distributable profits to its shareholders; and



 
2.1.15
At the request of Party A, they shall appoint any persons designated by Party A
as directors of Party C.

  
2.2
Covenants of Party B

 
Party B hereby covenants as follows:


 
2.2.1
Without the prior written consent of Party A, Party B shall not sell, transfer,
mortgage or dispose of in any other manner any legal or beneficial interest in
the equity interests in Party C held by Party B, or allow the encumbrance
thereon of any security interest, except for the pledge placed on these equity
interests in accordance with Party B's Equity Pledge Agreement;



Strictly Confidential
 
 
9

--------------------------------------------------------------------------------

 

Exclusive Option Agreement


 
2.2.2
Party B shall cause the shareholders' meeting and/or the board of directors of
Party C not to approve the sale, transfer, mortgage or disposition in any other
manner of any legal or beneficial interest in the equity interests in Party C
held by Party B, or allow the encumbrance thereon of any security interest,
without the prior written consent of Party A, except for the pledge placed on
these equity interests in accordance with Party B's Equity Pledge Agreement;



 
2.2.3
Party B shall cause the shareholders' meeting or the board of directors of Party
C not to approve the merger or consolidation with any person, or the acquisition
of or investment in any person, without the prior written consent of Party A;



 
2.2.4
Party B shall immediately notify Party A of the occurrence or possible
occurrence of any litigation, arbitration or administrative proceedings relating
to the equity interests in Party C held by Party B;



 
2.2.5
Party B shall cause the shareholders' meeting and/or the board of directors of
Party C to vote for the transfer of the Optioned Interests as set forth in this
Agreement and to take any and all other actions that may be requested by Party
A;

 
Strictly Confidential
 
 
10

--------------------------------------------------------------------------------

 

Exclusive Option Agreement


 
2.2.6
To the extent necessary to maintain Party B's ownership in Party C, Party B
shall execute all necessary or appropriate documents, take all necessary or
appropriate actions and file all necessary or appropriate complaints or raise
necessary and appropriate defenses against all claims;



 
2.2.7
Party B shall appoint any designee of Party A as director of Party C, at the
request of Party A;



 
2.2.8
At the request of Party A at any time, Party B shall promptly and
unconditionally transfer its equity interests in Party C to Party A's
Designee(s) in accordance with the Equity Interest Purchase Option under this
Agreement, and Party B hereby waives its right of first refusal to the
respective share transfer by the other existing shareholder of Party C (if any);
and



 
2.2.9
Party B shall strictly abide by the provisions of this Agreement and other
contracts jointly or separately executed by and among Party B, Party C and Party
A, perform the obligations hereunder and thereunder, and refrain from any
action/omission that may affect the effectiveness and enforceability thereof.



3.
Representations and Warranties



Party B and Party C hereby represent and warrant to Party A, jointly and
severally, as of the date of this Agreement and each date of transfer of the
Optioned Interests, that:


Strictly Confidential
 
 
11

--------------------------------------------------------------------------------

 
 

Exclusive Option Agreement


3.1
They have the authority to execute and deliver this Agreement and any share
transfer contracts to which they are parties concerning the Optioned Interests
to be transferred thereunder (each, a "Transfer Contract"), and to perform their
obligations under this Agreement and any Transfer Contracts. Party B and Party C
agree to enter into Transfer Contracts consistent with the terms of this
Agreement upon Party A’s exercise of the Equity Interest Purchase Option. This
Agreement and the Transfer Contracts to which they are parties constitute or
will constitute their legal, valid and binding obligations and shall be
enforceable against them in accordance with the provisions thereof;



3.2
The execution and delivery of this Agreement or any Transfer Contracts and the
obligations under this Agreement or any Transfer Contracts shall not: (i) cause
any violation of any applicable laws of China; (ii) be inconsistent with the
articles of association, bylaws or other organizational documents of Party C;
(iii) cause the violation of any contracts or instruments to which they are a
party or which are binding on them, or constitute any breach under any contracts
or instruments to which they are a party or which are binding on them; (iv)
cause any violation of any condition for the grant and/or continued
effectiveness of any licenses or permits issued to either of them; or (v) cause
the suspension or revocation of or imposition of additional conditions to any
licenses or permits issued to either of them;



3.3
Party B has a good and marketable title to the equity interests in Party C he
holds. Except for Party B's Equity Pledge Agreement, Party B has not placed any
security interest on such equity interests;



Strictly Confidential
 
 
12

--------------------------------------------------------------------------------

 
 

Exclusive Option Agreement


3.4
Party C has a good and marketable title to all of its assets, and has not placed
any security interest on the aforementioned assets;



3.5
Party C does not have any outstanding debts, except for (i) debt incurred in the
ordinary course of business; and (ii) debts disclosed to Party A for which Party
A's written consent has been obtained.



3.6
Party C has complied with all laws and regulations of China applicable to equity
or asset acquisitions; and



3.7
There are no pending or threatened litigation, arbitration or administrative
proceedings relating to the equity interests in Party C, assets of Party C or
Party C.



4.
Effective Date



This Agreement shall become effective upon the date hereof, and remain effective
for a term of 10 years, and may be automatically renewed for an additional 10
years upon expiration, provided that no objection is made by Party A within 20
days prior to each tenth anniversary.


5.
Governing Law and Resolution of Disputes



5.1
Governing law



The execution, validity, interpretation, performance, amendment and termination
of this Agreement and the resolution of disputes hereunder shall be governed by
the formally published and publicly available laws of China. Matters not covered
by formally published and publicly available laws of China shall be governed by
international legal principles and practices.


Strictly Confidential
 
 
13

--------------------------------------------------------------------------------

 
 

Exclusive Option Agreement


5.2
Resolution of Disputes



In the event of any dispute with respect to the interpretation and performance
of this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement to resolve the
dispute within 30 days after either Party's request to the other Parties for
resolution of the dispute through friendly negotiations, either Party may submit
the relevant dispute to the China International Economic and Trade Arbitration
Commission for arbitration, in accordance with its then effective Arbitration
Rules. The arbitration shall be conducted in Fuzhou, and the language used in
arbitration shall be Mandarin Chinese. The arbitration award shall be final and
binding on all Parties.


6.
Taxes and Fees



Each Party shall pay any and all transfer and registration tax, expenses and
fees incurred thereby or levied thereon in accordance with the laws of China in
connection with the preparation and execution of this Agreement and the Transfer
Contracts, as well as the consummation of the transactions contemplated under
this Agreement and the Transfer Contracts.


Strictly Confidential
 
 
14

--------------------------------------------------------------------------------

 
 

Exclusive Option Agreement


7.
Notices

 
7.1
All notices and other communications required or permitted to be given pursuant
to this Agreement shall be delivered personally or sent by registered mail,
postage prepaid, by a commercial courier service or by facsimile transmission to
the address of such Party set forth below.  A confirmation copy of each notice
shall also be sent by email.  The dates on which notices shall be deemed to have
been effectively given shall be determined as follows:



7.1.1
Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of delivery or
refusal at the address specified for notices.



7.1.2
Notices given by facsimile transmission shall be deemed effectively given on the
date of successful transmission (as evidenced by an automatically generated
confirmation of transmission).

 
7.2
For the purpose of notices, the addresses of the Parties are as follows:

 

Party A:  
Fujian Across Express Information Technology Co., Ltd.


Address: 
Floor 22, Wuyi Center, No. 33 of East Street, Fuzhou, Fujian Province




Party B:  
[________]


Address:
Floor 22, Wuyi Center, No. 33 of East Street, Fuzhou, Fujian Province




Party C:  
Fujian Fenzhong Co., Ltd.


Address:
Floor 22, Wuyi Center, No. 33 of East Street, Fuzhou, Fujian Province



Strictly Confidential
 
 
15

--------------------------------------------------------------------------------

 

Exclusive Option Agreement


7.3
Any Party may at any time change its address for notices by a notice delivered
to the other Parties in accordance with the terms hereof.



8.
Confidentiality

 
The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third parties,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed disclosure of
such confidential information by such Party, which Party shall be held liable
for breach of this Agreement. This Section shall survive the termination of this
Agreement for any reason.

 
Strictly Confidential
 
 
16

--------------------------------------------------------------------------------

 

Exclusive Option Agreement


9.
Further Warranties



The Parties agree to promptly execute documents that are reasonably required for
or are conducive to the implementation of the provisions and purposes of this
Agreement and take further actions that are reasonably required for or are
conducive to the implementation of the provisions and purposes of this
Agreement.


10.
Miscellaneous



10.1
Amendment, change and supplement



Any amendment, change and supplement to this Agreement shall require the
execution of a written agreement by all of the Parties.


10.2
Entire agreement



Except for the amendments, supplements or changes in writing executed after the
execution of this Agreement, this Agreement shall constitute the entire
agreement reached by and among the Parties hereto with respect to the subject
matter hereof, and shall supercede all prior oral and written consultations,
representations and contracts reached with respect to the subject matter of this
Agreement.


10.3
Headings



The headings of this Agreement are for convenience only, and shall not be used
to interpret, explain or otherwise affect the meanings of the provisions of this
Agreement.
 
Strictly Confidential
 
 
17

--------------------------------------------------------------------------------

 

Exclusive Option Agreement


10.4
Language



This Agreement is written in both Chinese and English language in three counter
copies, each Party having one copy with equal legal validity. In the event of
any conflict between the Chinese version and the English version, the
Chinese version shall prevail.


10.5
Severability



In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any
respect. The Parties shall strive in good faith to replace such invalid, illegal
or unenforceable provisions with effective provisions that, to the greatest
extent permitted by law, accomplish the intentions of the Parties, and the
economic effect originally intended by the Parties.


10.6
Successors



This Agreement shall be binding on and shall inure to the interest of the
respective successors of the Parties and the permitted assigns of such Parties.


Strictly Confidential
 
 
18

--------------------------------------------------------------------------------

 

Exclusive Option Agreement


10.8
Survival



10.8.1
Any obligations that occur or that are due as a result of this Agreement upon
the expiration or early termination of this Agreement shall survive the
expiration or early termination thereof.



10.8.2
The provisions of Sections 5, 7, 8 and this Section 10.8 shall survive the
termination of this Agreement.



10.9
Waivers

 
Any Party may waive the terms and conditions of this Agreement, provided that
such a waiver must be provided in writing and shall require the signatures of
the Parties. No waiver by any Party in certain circumstances with respect to a
breach by other Parties shall operate as a waiver by such a Party with respect
to any similar breach in other circumstances.


Strictly Confidential
 
 
19

--------------------------------------------------------------------------------

 
 

Exclusive Option Agreement


IN WITNESS WHEREOF, the Parties have executed, or caused their authorized
representatives to execute this Exclusive Option Agreement as of the date first
above written.


Party A:  
Fujian Across Express Information Technology Co., Ltd.
       
By:
   
Name:
CHENG Zheng
 
Title:
Legal Representative
       
Party B:
[________]
       
By:
         
Party C:
Fujian Fenzhong Media Co., Ltd.
       
By:
   
Name:
CHENG Zheng
 
Title:
Legal Representative
 



Strictly Confidential
 
 
20

--------------------------------------------------------------------------------

 